IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00402-CV

JOHN BENJAMIN CLOPTON AND
BARBARA ANN CLOPTON,
                                                           Appellants
v.

STEPHEN LYNN BRADFORD AND
RAYMOND JAMES MASSEY,
                                                           Appellees


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 76632


                          MEMORANDUM OPINION


      John Benjamin Clopton and Barbara Ann Clopton filed a notice of appeal from

the trial court’s order denying the Cloptons’ motion to strike the Intervenor’s plea in

intervention. The Clerk of this Court notified the Cloptons by letter that the appeal was

subject to dismissal because it appeared there was no right of interlocutory appeal. The

Cloptons were also notified that the appeal would be dismissed unless, within 21 days

from the date of the letter, a response was filed showing grounds for continuing the

appeal.
       The Cloptons faxed a response but it does not show grounds for continuing the

appeal. Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3, 44.3.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
       (Justice Vance dissenting)
Appeal dismissed
Opinion delivered and filed December 23, 2008
[CV06]




Clopton v. Bradford                                                              Page 2